Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/30/2018 and 5/8/2020 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 14, lines 1 and 2, “the memory address invalidator” lacks proper antecedent basis since it was not mentioned previously.  
Appropriate correction is required.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blaner et al. (U.S. Publication No. 2016/0179698 A1), hereafter referred to as Blaner’698.
	 Referring to claim 1, Blaner’698, as claimed, a memory access system comprising:
a first memory address translator (translations of address involve combinations of logical computations and table lookups, see para. [0013]; also note: memory access request with effective address of the target memory, see para. [0023] and translate and replace effective addresses in the memory access requests, see para. [0029]) to translate a first virtual address in a first protocol of a memory access request to a second virtual address in a second protocol, the first memory address translator to track memory access request completions (receiving a notification that a requested memory access has completed, see para. [0024]); a second memory address translator to translate the second virtual address to a physical address of a memory (translations of effective address to real address, see paras. [0013] and [0018]); a mapping entry invalidator to request invalidation of a first mapping entry of the first mapping address translator (first entry invalidated, see para. [0003]) and to request invalidation of a determine which ERAT entry to invalidate and currently being used in a memory access, see paras. [0018] and [0019]).
	As to claim 2, Blaner’698 also discloses the first memory address translator stores a first value for a counter based upon a snapshot of outstanding uncompleted memory access requests (outstanding memory access operations are tracked, see para. [0015]) transmitted to the second memory access translator upon invalidation of the first mapping entry, wherein the first memory address translator stores a second value, different than the first value, for the counter in response to completion of all previously outstanding uncompleted memory access requests (determining whether an entry in use if counter is non-zero or if the entry is not used then being zero, see para. [0019]; also note: record updated each time the memory access finishes, see para. [0017] and invalidating until all outstanding memory access operations have been completed, see paras. [0015] and [0042]) and wherein the mapping entry invalidator is to transmit at least two counter read requests to the first memory address translator following invalidation of the first mapping entry, and wherein the mapping entry invalidator is to request invalidation of the second mapping entry of the second memory address translator based upon a comparison values for the counter received in response to the at least two counter read requests (compares the value of the associated counter, see paras. [0031]-[0033] and indicators of memory access are counters, [0023]-[0026]).
As to claim 3, Blaner’698 also discloses a second mapping entry invalidator, wherein the second mapping entry invalidator is to transmit at least two counter read requests (counters are the indicators tracking the memory access for invalidations, see paras. [0019]-[0021]) to the first memory address translator following invalidation of the first mapping entry, wherein the mapping entry invalidator is to request invalidation of the second mapping entry of the second memory address translator based upon a comparison values for the counter received in response to the compares the value of the associated counter, see paras. [0031]-[0033] and indicators of memory access are counters, [0023]-[0026]).
As to claim 4, Blaner’698 also discloses the first mapping entry invalidator is to request invalidation of the second mapping entry of the second memory address translator in response to multiple changes in values for the counter, wherein the second mapping entry invalidator is to request invalidation of the second mapping entry of the second memory address translator in response to multiple changes in values for the counter (changing values in counters such as non-zero if the entry is used or if the entry is not used then being zero, see para. [0019]; also note: record updated each time the memory access finishes, see para. [0017] and invalidating until all outstanding memory access operations have been completed, see paras. [0015] and [0042]).
As to claim 6, Blaner’698 also discloses the second memory address translator is an input output memory management unit (IOMMU) (MMU, see paras. [0018], [0027], [0037] and Fig. 1).
As to claim 7, Blaner’698 also discloses the mapping entry invalidator is part of a central processing unit core of a computing system (invalidating translations within processor 100, see Fig. 1).
Note claim 8 recites similar limitations of claim 1. Therefore it is rejected based on the same reason accordingly.
As to claim 9, Blaner’698 also discloses a counter (an entry in use if counter is non-zero or if the entry is not used then being zero, see para. [0019]; also note: record updated each time the memory access finishes, see para. [0017] and invalidating until all outstanding memory access operations have been completed, see paras. [0015] and [0042]), wherein the counter stores a value that changes in response to completion of the outstanding uncompleted memory access requests (outstanding memory access operations are tracked, see para. [0015]).
counter values of counters are the indicators tracking the memory access for invalidations, see paras. [0019]-[0021]).
 Referring to claim 11, Blaner’698, as claimed, a memory entry invalidator comprising a non-transitory computer-readable medium having instructions to direct a processor to:
output a first entry invalidation request (invalidation request, see para. [0003]) to a first memory address translator (translations of address involve combinations of logical computations and table lookups, see para. [0013]; also note: memory access request with effective address of the target memory, see para. [0023] and translate and replace effective addresses in the memory access requests, see para. [0029]), the first entry invalidation request requesting invalidation of a mapping entry of a mapping table (invalidating translation table, see para. [0013]);
receive an indication from the first memory address translator that all outstanding uncompleted memory access requests (outstanding memory access operations, see para. [0015]), corresponding to the mapping entry of the mapping table and output by the first memory address translator to a second memory address translator prior to invalidation of the mapping entry (delaying all invalidation requests until all outstanding memory access operations have been serviced, see para. [0015]), have been completed (receiving a notification that a requested memory access has completed, see para. [0015], [0024], and [0042]); and
in response to receiving the indication, output a second entry invalidation request (invalidation requests, see paras. [0033], [0037], and Fig. 4) to the second memory address translator, the second entry invalidation request requesting invalidation of a second mapping entry of a second mapping table of the second memory address translator (entries of effective address to real address table, see paras. [0013],[0018], [0041]).
outstanding memory access operations, see para. [0015]) corresponding to the mapping entry of the mapping table of the first memory address translator at the invalidation of the mapping entry of the mapping table;
output a second read request to the first memory address translator (determine which ERAT entries to invalidate and currently being used in a memory access, see paras. [0018] and [0019]), following the first read request, the second request, the second read request requesting an indication of existence of uncompleted outstanding memory access requests corresponding to the mapping entry of the mapping table of the first memory address translator (tracking changing values in counters such as non-zero if the entry is used or if the entry is not used then being zero, see para. [0019]; also note: record updated each time the memory access finishes, see para. [0017] and invalidating until all outstanding memory access operations have been completed, see paras. [0015] and [0042]).
Note claim 13 recites similar limitations of claim 2. Therefore it is rejected based on the same reason accordingly.
Note claim 14 recites similar limitations of claim 7. Therefore it is rejected based on the same reason accordingly.
As to claim 15, Blaner’698 also discloses the first memory address translator operates according to a first protocol and wherein the second memory address translator operates according to a second protocol different than the first protocol (various components within the system operates in different protocols (communication/bus standards), see Fig. 1 and para. [0027]).
As to claim 17, Blaner’698 also discloses the second memory address translator is an input output memory management unit (IOMMU) that translates a virtual address to a physical address (MMU, see paras. [0018], [0027], [0037] and Fig. 1).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Blaner’698 in view of Freimuth et al. (U.S. Publication No. 2009/0144508 A1), hereafter referred to as Freimuth’508.
Blaner’698 discloses all the claimed limitations except a Peripheral Component Interconnect Express (PCIe) protocol.
Freimuth’508 discloses a Peripheral Component Interconnect Express (PCIe) protocol (PCIe, see para. [0023] and Fig. 1).
Therefore, it would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Blaner’698’s invention to comprise a 
Note claim 16 recites the corresponding limitations of claim 5. Therefore it is rejected based on the same reason accordingly.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Kegel et al. (U.S. Publication No. 2013/0138840 A1) discloses efficient memory and resource management for multiple processors to access data stored in a shared memory.
Raikin et al. (U.S. Publication No. 2016/0077976 A1) discloses address translation services for direct accessing of local memory of a network fabric.
O’Brien et al. (U.S. Publication No. 2010/0281201 A1) discloses protocol translation in a data storage system.
Raindel et al. (U.S. Publication No. 2015/0347349 A1) discloses direct access to local memory in PCIe device.
Saripalli (U.S. Publication No. 2008/0120487 A1) discloses address translation performance in virtualized environments.





The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).  
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2185